       Case 2:20-cv-02181-EFM-JPO Document 1 Filed 04/06/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                KANSAS CITY DIVISION

 CARLA JAMES,                                    )
                                                 )
                 Plaintiff,                      )
                                                 )
        v.                                       )      Case No. 2:20-cv-2181
                                                 )
 RAILCREW XPRESS,                                )
                                                 )
                 Defendant.                      )

                                     NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendant hereby removes this case from

the District Court of Johnson County, Kansas, to this Court. Defendant states the following in

support of this Notice of Removal:

I.     BACKGROUND AND PROCEDURAL HISTORY.

       1.       Plaintiff Carla James commenced this action on February 3, 2020, in the District

Court of Johnson County, Kansas, by filing a Petition styled Carla James v. Railcrew Xpress, Case

No. 20CV00619 (the “State Court Action”).

       2.       By agreement, the Summons and Petition were served on Defendant, Railcrew

Xpress, LLC on March 16, 2020.

       3.       Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

received by Defendant in the State Court Action are attached as Exhibit A.

       4.       In her Petition, Plaintiff alleges that Defendant:

       a. Retaliated against her in violation of the Fair Labor Standards Act (“FLSA”) for

             participating in a FLSA investigation conducted by the U.S. Department of Labor

             (“DOL”);
       Case 2:20-cv-02181-EFM-JPO Document 1 Filed 04/06/20 Page 2 of 4




       b. Discriminated against her based on her age (over 40) in violation of the Age

             Discrimination in Employment Act (“ADEA”);

       c. Discriminated against her based on purported disability in violation of the Americans

             with Disabilities Act Amendments Act (“ADAAA”); and

       d. Retaliated against her in violation of the ADAAA.

       5.        This Notice of Removal is timely filed because it is filed within 30 days after

Defendant was served with the Summons and Petition. 28 U.S.C. § 1446(b).

II.    APPROPRIATE VENUE & NOTICE REQUIREMENT.

       6.        Venue is proper in this Court because this case was originally filed in the District

Court of Johnson County, Kansas (Tenth District), which lies within this judicial district and court

division. 28 U.S.C. §§ 96, 1446(a); L.R. 81.1(b)(1).

       7.        In accordance with 28 U.S.C. § 1446(d), Defendant will promptly file a copy of the

Notice of Removal with the Clerk of the District Court of Johnson County, Kansas, and

simultaneously provide written notice of the filing of this Notice of Removal to Plaintiff as

reflected by the Certificate of Service.

III.   JURISDICTION.

       9.        All four claims asserted in Plaintiff’s Petition are civil claims brought pursuant to

federal laws—specifically, the FLSA, ADEA, and ADAAA.

       10.       Accordingly, this is a civil action over which the Court has original jurisdiction and

removal is proper because all of Plaintiff’s asserted claims arise under federal law. 28 U.S.C. §§

1331, 1441(a).

IV.    NON-WAIVER OF DEFENSES

       11.       By removing this action from the District Court of Johnson County, Kansas,

Defendant does not waive any defenses available to it.


                                                   2
       Case 2:20-cv-02181-EFM-JPO Document 1 Filed 04/06/20 Page 3 of 4




       12.     By removing this action from the District Court of Johnson County, Kansas,

Defendant does not admit to any of the allegations made in Plaintiff’s Petition.

V.     CONCLUSION

       For the foregoing reasons, Defendant hereby requests this Court take jurisdiction over the

above-captioned action because it is properly removed from the District Court of Johnson County,

Kansas.




                                                     Respectfully Submitted,


                                                     /s/ Jeannie M. DeVeney
                                                     Jeannie M. DeVeney, Kan. Bar No. 17445
                                                     Whitney L. Fay, Kan. Bar No. 27566
                                                     LITTLER MENDELSON, P.C.
                                                     1201 Walnut Street, Suite 1450
                                                     Kansas City, MO 64106
                                                     Telephone:     (816) 627-4400
                                                     Facsimile:     (816) 627-4444
                                                     jdeveney@littler.com
                                                     wfay@littler.com

                                                     ATTORNEYS FOR DEFENDANT




                                                3
       Case 2:20-cv-02181-EFM-JPO Document 1 Filed 04/06/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on April 6, 2020, a true and correct copy of the foregoing was
electronically submitted via the Court’s e-filing system, which generated notice of same to the
following counsel of record:

       Brooke Davids
       TGH Litigation LLC
       Kevin A. Graham
       Graham Law Group
       brooke@tghlitigation.com
       kevin@grahamlg.com

       ATTORNEYS FOR PLAINTIFF

                                                   /s/ Jeannie M. DeVeney
                                                   ATTORNEY FOR DEFENDANT




                                              4
